Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/25/21 has been entered and fully considered.
Claims 1-6 stand pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudet US 2011/0056147 A1 (hereinafter ‘Beaudet’) in view of Menendez US 6,698,155 B2 (hereinafter ‘Menendez) and in further view of Weeks US 6,282,862 B1 (hereinafter ‘Weeks’).
In regard to claim 1, Beaudet teaches a construction system for multilevel building (seen in fig. 12) comprising:
a plurality of modules (pods seen in fig. 4) stacked one on top of each other, each of said modules having vertical side walls (5) such that said stacked modules create tubular resistant modules forming spaced hollow columns (see [0033] and figs. 5 and 12 (for spaced columns) –Note that the columns formed by the pods are substantially hollow in the same manner that 
a bridge (12a) flexibly connected with said hollow columns (see figs. 12-12); and
a plurality of elongate structural profiles (1, 3 and 4) used as column and beam components in said modules (see fig. 11).
Beaudet does not explicitly teach each of said profiles having the specific claimed shape.
Menendez teaches a building element (610 -see embodiment of fig. 18) for use as a column or beam including a profile having first and second opposing ends, each of said profiles made of bendable steel (see col. 2, ln. 44) bent to have uniform cross sections along the length thereof between said first and second ends (see col. 5, ln. 47 “bent or folded”), said cross sections defining a web (16 –see col. 15, ln. 1) having first and second longitudinal side edges defining a width therebetween, first and second spaced, planar side flanges (618/620) extending from said first and second side edges of said web, respectively, to be perpendicular to said web from said first end to said second end (fig. 18), an indentation (26) in said web having a V shape, and first and second planar stiffening inner flanges (629/631)extending toward said indentation from said first and second planar side flanges (as seen in fig. 18, the flanges 629 and 631 extend toward the center of the profile, which has the indentation at the center), respectively, said stiffening inner flanges being disposed in a plane parallel to and spaced from said web and terminating at inner edges from each other (as shown in fig. 18). 
The planar stiffening inner flanges of Menendez are not explicitly recited as having a combined length of at least one third of said width of said web.

It would have been obvious to one of ordinary skill in the art to use the profiles of the combination of Menendez/Weeks as the beams and columns in  the modules of Beaudet so as to provide a geometric profile that provides increased resistance to compression, traction and tension (see Menendez col. 2, ln. 40).
In regard to claim 2, the combination of Beaudet/Menendez teaches the claimed invention wherein said profiles are joined together to form rigid frames (see fig. 3 and 11) and said modules are formed using said profiles as columns (1) and beams (3 -as shown in figs. 1 and 3).
With respect to the recitation of the frames being pre-assembled at a factory for transportation, it is noted that this is a product by process limitation, and the structure of the 
In regard to claim 3, the combination of Beaudet/Menendez teaches the claimed invention wherein said modules are open boxes formed of panels coupled with said columns and beams forming said metal frames (see fig. 11). Note that it would have been obvious to provide the pods as open boxes so as to enable communication between them for forming the multi-story buildings disclosed by Beaudet in [0031]].
In regard to claim 4, the combination of Beaudet/Menendez teaches said modules are grouped (see fig. 9-12). Per MPEP 2114, damp elements are perfectly capable of being accommodated as claimed.
Although damp elements are not part of the claimed subject matter, Beaudet teaches in [0035] that some pods (modules) can be used to make a damp element. Thus one of ordinary skill in the art would have found it obvious to provide a damp element in the group of modules so as to provide for the bathrooms and kitchens required in residential buildings and as shown in fig. 6 and 8.
In regard to claim 5, the combination of Beaudet/Menendez teaches the claimed invention wherein said modules are grouped to form building modules and staircase modules (see fig. 9-12). Although not explicitly disclosed, it is noted that the modules are grouped to form staircase modules because the grouping shown in the figures, in particular fig. 12 requires communication between the modules of different stories, and it would have been obvious that the communication occurs via staircases so as to enable users to travel between stories.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Menendez US in view of Weeks.
In regard to claim 6, Menendez teaches an elongate steel structural profile (610) for use as a column or beam building element in construction of a building (See Abstract) said profile made of bendable steel (see col. 2, ln. 44) bent to have uniform cross sections along the length thereof between said first and second ends (see col. 5, ln. 47 “bent or folded”), said cross sections defining a web (16 –see col. 15, ln. 1) having first and second longitudinal side edges defining a width therebetween, first and second spaced, planar side flanges (618/620) extending from said first and second side edges of said web, respectively, to be perpendicular to said web from said first end to said second end (fig. 18), an indentation (26) in said web having a V shape, and first and second planar stiffening inner flanges (629/631)extending toward said indentation from said first and second planar side flanges (as seen in fig. 18, the flanges 629 and 631 extend toward the center of the profile, which has the indentation at the center), respectively, said stiffening inner flanges being disposed in a plane parallel to and spaced from said web and terminating at inner edges spaced from each other (as shown in fig. 18). 
The planar stiffening inner flanges of Menendez are not explicitly recited as having a combined length of at least one third of said width of said web.
Weeks teaches a building element comprising planar stiffening inner flanges (15 and 20) disposed in a plane parallel and spaced from a web (14). Although the flanges of Weeks are not explicitly recited as having  combined length of at least one third of said web, one of ordinary skill in the art would have readily conclude, by examination of the disclosure that Weeks meets . 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The combination of Menendez and Weeks teaches the claimed building element as noted in the above rejection. 
Although the flanges of Weeks are longer than those of Melendez, they are not explicitly disclosed as having a combined length within the claimed range. However, as noted in the above rejection, arriving to said length would have been obvious as a matter of routine experimentation per MPEP 2144.05.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633